996 F.2d 1216
145 L.R.R.M. (BNA) 2200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ALL TYPE MASONRY, INC., Respondent.
No. 93-5652.
United States Court of Appeals, Sixth Circuit.
June 24, 1993.

Before:  NELSON and SUHRHEINRICH, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.


1
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, All Type Masonry, Inc., Flint, Michigan, its officers, agents, successors, and assigns, enforcing its order dated February 5, 1993, in Case No. 7-CA-33736, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, All Type Masonry, Inc., Flint, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from

4
(a) Refusing to allow the Charging Party to conduct an audit of books and payroll records as provided for in article VIII of the collective-bargaining agreement, and failing to provide necessary and relevant information requested by the Charging Party in order to conduct the audit.


5
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


6
2. Take the following affirmative action necessary to effectuate the policies of the Act.


7
(a) Allow an audit of its books and payroll records as requested by the Charging Party.


8
(b) Provide the Charging Party with the information it requested in order to perform the audit.


9
(c) Post at its facility in Flint, Michigan, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.   Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


10
(d) Notify the Regional Director in writing within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

11
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES

COURT OF APPEALS ENFORCING AN ORDER OF THE
NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

12
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


13
WE WILL NOT refuse to allow the Laborers Fringe Benefit Funds Joint Delinquency Committee (the Committee), to conduct an audit of our books and payroll records as provided for in article VIII of our current collective-bargaining agreement with State of Michigan Laborers' District Council, Laborers' International Union of North America, AFL-CIO, Local Unions 334 and 1076, and fail to provide necessary and relevant information requested by the Committee in order to perform the audit.


14
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


15
WE WILL allow an audit of our books and payroll records as requested by the Committee.


16
WE WILL provide the Committee with the information it requested in order to conduct the audit.


17
ALL TYPE MASONRY, INC.


18
(Employer)


19
Dated _______________ By ______________________________


20
(Representative) (Title)


21
This is an official notice and must not be defaced by anyone.


22
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3219.